Rice, J.,
dissenting. — In actions of tort, damages are given as a compensation for injuries received, and should be commensurate with those injuries; no more, no less. Exemplary, vindictive, or punitive damages are something beyond, given by way of punishment. This rule of damages is presented in the ruling in this case distinctly and without any ambiguity. Hitherto it has not been adopted in this State. Deeming it unsound and pernicious in principle, I cannot concur in engrafting it upon our law, nor in adopting it as a rule of practice in our Courts,
Under the rule, as stated in this case, a defendant may be_ required to make full compensation to the injured party, be punished by fine, without legal limitation, by a jury, for private benefit, and then be liable to indictment by a grand jury, for a public wrong, and punished by the Court to the extent of the law, and all for the same transaction.
The soundness of the "rule has been much discussed pro and con by courts and jurists. The authorities upon the subject areo numerous. To collate or analyze them would give no' additional light. A statement of the proposition itself, is, to a legal mind, on principle, a conclusive argument against it. It stands only on contested and doubtful authority. Rut no number of cases nor weight of authorities, can, in my judgment, relieve the rule of its inconsistency with the universally *545recognized principles of natural justice, nor free it from the smack of barbarism. The weight of modern authorities will be found against such rule.